[J-52A-2020]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 COMMONWEALTH OF PENNSYLVANIA                    :   No. 81 MAP 2019
                                                 :
                                                 :   Appeal from the Order of the
               v.                                :   Commonwealth Court at No. 58 CD
                                                 :   2018 dated March 15, 2019
                                                 :   Affirming in Part and Reversing in
 CHESAPEAKE ENERGY CORPORATION;                  :   Part the Order of the Bradford
 CHESAPEAKE APPALACHIA, L.L.C.;                  :   County Court of Common Pleas,
 CHESAPEAKE OPERATING, L.L.C.;                   :   Civil Division, at No. 2015IR0069
 CHESAPEAKE ENERGY MARKETING,                    :   dated December 15, 2017 and
 L.L.C.; ANADARKO PETROLEUM                      :   Remanding.
 CORPORATION; AND ANADARKO E&P                   :
 ONSHORE, L.L.C.                                 :   ARGUED: May 27, 2020
                                                 :
                                                 :
 APPEAL OF: ANADARKO PETROLEUM                   :
 CORPORATION; AND ANADARKO E&P                   :
 ONSHORE, L.L.C.                                 :


                                        OPINION


JUSTICE MUNDY                                           DECIDED: March 24, 2021
       In this appeal by allowance, we consider whether the Commonwealth, by the Office

of Attorney General (OAG), may bring claims under the Pennsylvania Unfair Trade

Practices and Consumer Protection Law (UTPCPL), 73 P.S. §§ 201-1—201-9.3, on

behalf of private landowners against a natural gas exploration and production company

for its alleged deceptive, misleading, and unfair practices in obtaining natural gas leases

from the landowners. We also consider whether the OAG may pursue antitrust remedies

against a natural gas extractor under the UTPCPL. Because we conclude neither of the
OAG’s theories are cognizable under the UTPCPL, we affirm in part and reverse in part

the order of the Commonwealth Court.

       I. PENNSYLVANIA’S UNFAIR TRADE PRACTICES AND CONSUMER
                              PROTECTION LAW
       Enacted in 1968, the UTPCPL is Pennsylvania’s consumer protection law.1 “The

UTPCPL was created to even the bargaining power between consumers and sellers in

commercial transactions, and to promote that objective, it aims to protect the consumers

of the Commonwealth against fraud and unfair or deceptive business practices.”

Commonwealth by Shapiro v. Golden Gate Nat’l Senior Care LLC, 194 A.3d 1010, 1023

(Pa. 2018); see also Commonwealth, by Creamer v. Monumental Props., Inc., 329 A.2d

812, 816-18 (Pa. 1974) (noting the UTPCPL’s “underlying foundation is fraud prevention,”

and it was based on the Federal Trade Commission Act, 15 U.S.C. §§ 41-58, and the

Lanham Trademark Act, 15 U.S.C. §§ 1051-1127). As a remedial statute, “the UTPCPL

is to be liberally construed to effectuate its objective of protecting the consumers of this

Commonwealth from fraud and unfair or deceptive business practices.” Ash v. Cont’l Ins.

Co., 932 A.2d 877, 881 (Pa. 2007).

       Turning to the UTPCPL’s language and structure, Section 3 declares unlawful

“unfair methods of competition and unfair or deceptive acts or practices in the conduct of

any trade or commerce as defined by [Section 2(4)(i)-(xxi)] and regulations promulgated

[by the Attorney General] under section 3.1[.]” 73 P.S. § 201-3. As alluded to in Section

3, Section 2(4) defines “‘unfair methods of competition’ and ‘unfair or deceptive acts or

practices’” by providing a list of 20 specific actions that sellers are prohibited from

engaging in, “which might be analogized to passing off, misappropriation, trademark

infringement, disparagement, false advertising, fraud, breach of contract, and breach of

1 Act of December 17, 1968, P.L. 1224, No. 387, (as amended 73 P.S. §§ 201-1—201-
9.3).


                                     [J-52A-2020] - 2
warranty.” Gabriel v. O’Hara, 534 A.2d 488, 494 (Pa. Super. 1987) (footnotes omitted);

73 P.S. § 201-2(4)(i)-(xx). In addition to these 20 specific actions, Section 2(4)(xxi)

contains a “catch-all” provision against “[e]ngaging in any other fraudulent or deceptive

conduct which creates a likelihood of confusion or of misunderstanding.” 73 P.S. § 201-

2(4)(xxi).

       Section 3 prohibits those “unfair methods of competition and unfair or deceptive

acts or practices” in “trade or commerce.” 73 P.S. § 201-3. In this case, we focus on

Section 2(3), which defines the terms “‘trade’ and ‘commerce’” as “the advertising, offering

for sale, sale or distribution of any services and any property, tangible or intangible, real,

personal or mixed, and any other article, commodity, or thing of value wherever situate,

and includes any trade or commerce directly or indirectly affecting the people of this

Commonwealth.” 73 P.S. § 201-2(3).

       To enforce Section 3, the UTPCPL provides,

              Whenever the Attorney General or a District Attorney has
              reason to believe that any person is using or is about to use
              any method, act or practice declared by [Section 3] to be
              unlawful, and that proceedings would be in the public interest,
              he [or she] may bring an action in the name of the
              Commonwealth against such person to restrain by temporary
              or permanent injunction the use of such method, act or
              practice.
73 P.S. § 201-4. Additionally, the UTPCPL authorizes “any person who purchases or

leases goods or services,” and who is a victim of “a method, act or practice declared

unlawful by section 3” to “bring a private action, to recover actual damages or one hundred

dollars ($100), whichever is greater.” 73 P.S. § 201-9.2. In such private actions, a court

has the discretion to impose treble damages, costs, and attorney fees. Id.




                                      [J-52A-2020] - 3
                      II. FACTUAL AND PROCEDURAL HISTORY

       Anadarko Petroleum Corporation and Anadarko E&P Onshore, L.L.C. (Anadarko)

conducted natural gas exploration and production in the Marcellus Shale formation in the

northeastern Pennsylvania counties of Bradford, Centre, Clinton, Lycoming, Potter,

Sullivan, Tioga, and Wyoming. Second Amended Complaint, 5/3/16, at ¶¶ 261-262.2 To

acquire oil and gas interests, Anadarko employed or contracted with “landmen,” who in

turn negotiated and entered into leases with Pennsylvania landowners to obtain their

properties’ mineral estates. Id. at ¶¶ 72, 269. In a typical oil and gas lease, a landowner

conveys the mineral estate for a term of years to an exploration and production company

in exchange for signing bonus payments, royalties from the sale of oil and gas extracted

from the land, and, at times, protections of surface rights. Id. at ¶¶ 28-30, 72, 74. Further,

the landmen had the ability to alter the standard pre-printed lease form to address a

landowner’s demands through various addenda or even by editing the lease document

on a laptop word processing program. Id. at ¶¶ 80-104; see also, e.g., id. at 100 (“[t]he

exploration and production companies gave such permission depending on the value of

the land owned by the hard-bargaining landowner”). Although these agreements were

referred to as “leases,” the landowner conveyed a fee simple to the mineral estate for a

term of years, which severed the ownership of certain minerals from ownership of the

property’s surface. Id. ¶¶ 77-78; Snyder Bros., Inc. v. Peoples Nat. Gas Co., 676 A.2d

1226, 1230 (Pa. Super. 1996) (“the interest granted to lessee is a fee simple

determinable; the lessor retains a reversionary interest.”); see also Shedden v. Anadarko

E. & P. Co., L.P., 136 A.3d 485, 490 (Pa. 2016) (“[a]n oil and gas lease is in the nature of

a contract, and, thus, is controlled by principles of contract law.”).

2 As we are reviewing rulings on preliminary objections in the nature of demurrers, we
take as true all material facts pled in the complaint, and any reasonable inferences
deduced therefrom. Golden Gate, 194 A.3d at 1022.


                                      [J-52A-2020] - 4
       In 2006, Anadarko entered into a joint venture with other companies engaged in

natural gas exploration and production in the Marcellus Shale formation, Chesapeake

Energy Corporation, Chesapeake Appalachia, L.L.C., Chesapeake Operating, L.L.C.,

and Chesapeake Energy Marketing, L.L.C. (Chesapeake). Second Amended Complaint,

5/3/16, ¶ 206. This joint venture included an oral market allocation agreement whereby

Anadarko and Chesapeake allotted the territories in which they acquired oil and gas

leases amongst themselves.         Id. at ¶ 211.     Specifically, Anadarko allocated to

Chesapeake the counties of Bradford, Sullivan, Tioga, and Wyoming. Id. at ¶ 212. In

return, Chesapeake allocated Clinton, Lycoming, and Potter Counties to Anadarko. Id.

¶ 213. Additionally, each company had the option of partnering on the leases secured by

the other company. Id. at ¶ 214. Anadarko’s landmen did not disclose these agreements

with Chesapeake to prospective lessors. Id. at ¶ 216. The alleged effect of the Anadarko-

Chesapeake joint venture was to eliminate competition in the negotiation of lease terms,

including the signing bonus and royalty amounts to landowners. Id. at ¶¶ 217-19.

       The OAG, acting as parens patriae,3 filed this lawsuit against Anadarko and

Chesapeake4 pursuant to the UTPCPL “to restrain unfair methods of competition and

unfair or deceptive acts or practices in the conduct of any trade or commerce declared




3 Parens patriae is “[a] doctrine by which a government has standing to prosecute a
lawsuit on behalf of a citizen, esp. on behalf of someone who is under a legal disability to
prosecute the suit[.]” Parens Patriae, BLACK’S LAW DICTIONARY (11th ed. 2019).
4On June 28, 2020, Chesapeake filed a Chapter 11 bankruptcy case in the United States
Bankruptcy Court for the Southern District of Texas. On July 22, 2020, the bankruptcy
court granted Chesapeake’s emergency motion for entry of an order enforcing the
automatic stay against the OAG. As a result, this Court issued an order on August 26,
2020, taking notice of the bankruptcy court’s decision that the automatic stay applies to
Chesapeake’s appeal in this Court and severing Chesapeake from this appeal. Order,
8/26/2020, at 2 (per curiam). Accordingly, we consider the appeal of Anadarko only. Id.



                                     [J-52A-2020] - 5
unlawful by Section 3 of the UTPCPL.” Id. at 1-2.5 The OAG sought “to recover for

Pennsylvania Landowners money wrongfully deducted from royalty checks as a result of

the wrongful conduct of Defendants[.]” Id. at ¶ 1. Specifically, in its first count against

Anadarko (Count III), the OAG averred that the joint venture and market allocation

agreements Anadarko entered into with Chesapeake were unlawful under UTPCPL

Section 3 because they “impaired the competitive process which deprived Pennsylvania

Landowners from receiving an acreage signing bonus and royalty which would have been

competitive and fair absent the agreement to allocate territories.” Id. at ¶ 225. In its

second and third counts       against Anadarko (Counts IV and VI), the OAG alleged

Anadarko’s conduct in the joint venture and in its individual capacity were unlawful under

UTPCPL Section 3 because it “constituted unfair or deceptive acts or practices within the

meaning of Section 2(4) of the UTPCPL, including” subsections 2(4)(ii), (v), (vii), and (xxi).

Id. at ¶¶ 245, 309.

       Anadarko filed preliminary objections to the second amended complaint. Relevant

to this appeal, Anadarko argued that the three counts in the OAG’s complaint were legally

insufficient because the UTPCPL applies only to sellers in consumer transactions, and

Anadarko did not sell anything to the landowner when it entered into an oil and gas lease.

Anadarko’s First Amended Consolidated Preliminary Objections, 10/5/16, at ¶¶ 31-41.

Instead, Anadarko explained it purchased the landowner’s mineral rights. Id. at ¶ 40; see

also id. at ¶¶ 43-44 (arguing the subsections of the UTPCPL the OAG cited in its

complaint, 73 P.S. § 201-2(4)(ii), (v), (vii), (xxi), did not apply because they involved the

5 The OAG filed its initial complaint on December 9, 2015. On January 15, 2016, the
OAG filed an amended complaint, and it filed its second amended complaint on May 3,
2016. In addition to the UTPCPL claims, the OAG asserted an antitrust common law
claim based on the common law doctrine against unreasonable restraints of trade.
Second Amended Complaint, 5/3/16, ¶¶ 248-58 (Count V). As this common law claim is
outside the scope of the issues on which we granted allowance of appeal, we do not
discuss it.


                                      [J-52A-2020] - 6
sale or lease of consumer goods or services). Additionally, Anadarko asserted that the

OAG’s allegations of an “oral market allocation agreement” in Count IV are not cognizable

under the UTPCPL because the UTPCPL does not create a cause of action for antitrust

damages. Id. at ¶¶ 81-83.

       On December 15, 2016, the trial court overruled Anadarko’s preliminary objections.

The trial court concluded the UTPCPL applied because Anadarko’s purchasing of oil and

gas rights constituted “trade and commerce” as defined in UTPCPL Section 2(3). Trial

Ct. Op., 12/15/16, at 21. It read the UTPCPL Section 2(3) definition of “trade and

commerce” as containing two independent parts, namely: (1) “the advertising, offering for

sale, sale or distribution of any services and any property, tangible or intangible, real,

personal or mixed, and any other article, commodity, or thing of value wherever situate,”

and (2) “includes any trade or commerce directly or indirectly affecting the people of this

Commonwealth.” Id.; 73 P.S. § 201-2(3). The trial court concluded Anadarko’s oil and

gas leasing met both clauses because: (1) the purchase of an oil and gas lease was a

“distribution of services;” and (2) the purchase of an oil and gas lease constituted “any

trade or commerce.” Id. at 21-25 (applying Monumental Props.). The trial court also

overruled Anadarko’s preliminary objection that antitrust claims are not cognizable under

the UTPCPL because the OAG’s allegations of anticompetitive conduct in the joint

venture agreement were “sufficient to survive a demurrer[.]” Id. at 70.

       In its opinion and accompanying orders denying the preliminary objections, the trial

court sua sponte identified and certified two issues for immediate interlocutory appeal

pursuant to 42 Pa.C.S. § 702(b): (1) whether the OAG may bring claims under the

UTPCPL in this case; and (2) whether the OAG’s antitrust allegations are cognizable

under the UTPCPL “catchall” provision in Section 2(4)(xxi). Id. at 73-75; see also Trial

Ct. Order, 1/11/18, at 2 (amending 12/15/17 order to also certify for immediate appeal




                                     [J-52A-2020] - 7
Anadarko’s preliminary objection demurring to the UTPCPL antitrust claim). Anadarko

filed a petition for permission to appeal on an interlocutory basis, which the

Commonwealth Court granted and consolidated with Chesapeake’s appeal. Anadarko

Petroleum Corp. v. Commonwealth, 206 A.3d 51, 54 (Pa. Cmwlth. 2019) (en banc).

       The Commonwealth Court, en banc, affirmed in part and reversed in part the trial

court order overruling Anadarko’s preliminary objections. Id. at 53. The court affirmed

the trial court’s conclusion that the OAG’s UTPCPL claims based on Anadarko’s conduct

in securing oil and gas leases were “legally viable.” Id. at 59. The court reasoned that

Anadarko’s conduct constituted “‘trade’ and ‘commerce’” under UTPCPL Section 2(3)

because the “leases were, in essence, sales.” Id. at 56. To support this conclusion, the

court applied Monumental Properties, in which this Court concluded residential leases

are sales that are regulated by the UTPCPL. Id. at 57 (analogizing Monumental Props.,

329 A.2d at 822-23). The Commonwealth Court extended Monumental Properties to

business and commercial leases, and it further explained that the oil and gas leases were

tantamount to the sale of property because “under the terms of the at-issue leases, the

private landowners effectively relinquish title to [Anadarko] for natural gas that is extracted

from their land during the lease term, in exchange for some combination of up-front and

royalty payments.” Id.

       The Commonwealth Court then noted that in Danganan v. Guardian Protection

Services, 179 A.3d 9 (Pa. 2018), this Court explained the Section 2(3) definition of trade

and commerce contained “two distinct and independent clauses.”                Id. (relying on

Danganan, 179 A.3d at 16); see also 73 P.S. § 201-2(3) (“‘trade’ and ‘commerce’ mean

the advertising, offering for sale, sale or distribution of any services and any property,

tangible or intangible, real, personal or mixed, and any other article, commodity, or thing

of value wherever situate, and includes any trade or commerce directly or indirectly




                                      [J-52A-2020] - 8
affecting the people of this Commonwealth.”). Based on Danganan’s statement that the

second clause—beginning with “and includes”—in the Section 2(3) definition contains “an

inclusive and broader view of trade and commerce than expressed by the antecedent

language,” Danganan, 179 A.3d at 16, the Commonwealth Court concluded the “second

clause operates as a catch-all of sorts, enabling ‘‘trade’ and ‘commerce’’ to be defined in

terms of common usage and not just . . . through the narrower, more specific language of

the first clause.” Anadarko Petroleum, 206 A.3d at 57. Accordingly, the Commonwealth

Court used the Merriam-Webster’s Dictionary definitions of “trade” and “commerce,” both

of which include the “buying and selling” of commodities. Id. at 58. Based on these

dictionary definitions, the court concluded Anadarko engaged in trade and commerce

when it entered into the leases to purchase landowners’ subsurface mineral rights. Id.

       After concluding Anadarko was engaged in trade and commerce when it

purchased mineral rights through leases, the Commonwealth Court then concluded these

lease transactions can give rise to a UTPCPL claim because Section 3 outlaws all

“‘[u]nfair methods of competition and unfair or deceptive acts or practices in the conduct

of any trade or commerce.’” Id. (quoting 73 P.S. § 201-3). Therefore, the court concluded

that the OAG stated cognizable UTPCPL claims against Anadarko and affirmed the trial

court’s decision overruling Anadarko’s preliminary objections. Id. at 59.

       Turning to the issue of whether the OAG’s antitrust claims were cognizable under

the UTPCPL, the Commonwealth Court concluded that the UTPCPL does not render all

antitrust violations actionable, but antitrust violations “can give rise to viable UTPCPL

actions [] if they fit within one of the categories of behavior deemed, by rule or in the Law

itself, ‘unfair methods of competition’ or ‘unfair or deceptive acts or practices.’” Id. at 60.

Applying this, the court found the UTPCPL antitrust claim in Count III of the second

amended complaint, which averred that the joint venture and market sharing agreements




                                      [J-52A-2020] - 9
intrinsically violated the UTPCPL, was not legally viable because conduct generally

impairing competition did not fit into any of the 21 categories of conduct Section 2(4)

describes. Id. Accordingly, the Commonwealth Court reversed the trial court’s order

overruling Anadarko’s preliminary objections to Count III. Id. at 61.

       In contrast to Count III, the Commonwealth Court found Count IV pled a legally

viable UTPCPL-based antitrust claim. Id. The court concluded Count IV’s allegations

that Anadarko acted unfairly and deceptively by misleading landowners about the

market’s true demand for mineral rights and about the fairness and competitiveness of

the lease terms fit the UTPCPL catch-all provision of Section 2(4)(xxi), “‘[e]ngaging in any

other fraudulent or deceptive conduct which creates a likelihood of confusion or of

misunderstanding.’” Id. (quoting 73 P.S. § 201-2(4)(xxi)). Therefore, the Commonwealth

Court affirmed the trial court’s order overruling Anadarko’s preliminary objections to Count

IV.6

       Judge Anne Covey filed a concurring and dissenting opinion in which she agreed

with the majority that the trial court erred in overruling Anadarko’s preliminary objection

to Count III and dissented from the majority’s holding that the OAG pled legally viable

UTPCPL claims.      Id. at 62 (Covey, J., concurring and dissenting).        Judge Covey

emphasized that the UTPCPL is a consumer protection statute. Id. (quoting Golden Gate,

194 A.3d at 1023 (stating the UTPCPL “aims to protect the consumers”); Meyer v. Cmty.

Coll. of Beaver County, 93 A.3d 806, 814 (Pa. 2014) (explaining “the legislature enacted

the UTPCPL to account for the fundamental inequality between buyer and seller, and to

protect consumers from exploitative merchants.”)). She explained that in extending the

UTPCPL to residential leases, the Monumental Properties Court reasoned that “[t]he


6Judges Brobson and McCullough concurred in the result only, without filing opinions.
Judge Fizzano Cannon did not participate in the decision.


                                    [J-52A-2020] - 10
Legislature directed that consumers were to be safeguarded by the [UTPCPL]. . . .

[T]enants are in every meaningful sense consumers.” Id. at 63 (quoting Monumental

Props., 329 A.2d at 826). However, she noted that in the oil and gas lease transactions

in this case, the majority and the OAG acknowledged that Anadarko was the

purchaser/consumer and the landowners were the sellers. Id.

       Judge Covey observed that the language of UTPCPL Section 2(3) defines trade

and commerce exclusively as acts of selling, i.e., “advertising, offering for sale, sale or

distribution.” Id. at 64 (quoting 73 P.S. § 201-2(3)). She then criticized the majority for

concluding Section 2(3) encompassed purchasing by misreading Danganan. Id. Judge

Covey explained that the Danganan Court held a non-Pennsylvania resident could bring

a UTPCPL action against a Pennsylvania business based on out-of-state transactions by

concluding that the Section 2(3) definition of trade and commerce contains two clauses,

and “the second clause description did not limit the first clause only to ‘trade or

commerce directly or indirectly affecting the people of this Commonwealth.’ 73 P.S.

§ 201-2(3).” Id. (emphasis in original). However, instead of concluding the first clause,

“the advertising, offering for sale, sale or distribution of any services and any

property . . . ,” was not limited by the second, Judge Covey viewed the majority as

concluding the second clause’s use of “trade and commerce” was not limited by the first

clause’s definition of those same terms. Id. She faulted the majority for using Danganan

to disregard the statutory definition of “trade” and “commerce” and instead using

dictionary definitions. Id. at 65 (relying on Commonwealth v. Massini, 188 A.2d 816, 817

(Pa. Super. 1963) (stating that when the legislature defines words, courts must accept

those definitions and cannot substitute dictionary definitions)).

       Additionally, Judge Covey opined that the majority’s definition was inconsistent

with the legislative purpose of protecting consumers and that it conflicted with the




                                     [J-52A-2020] - 11
Superior Court’s decisions holding the UTPCPL protects buyers and not sellers. Id. at

65-66 (discussing Gregg v. Ameriprise Fin., Inc., 195 A.3d 930, 940 (Pa. Super. 2018)

(holding vendors have a duty to comply with the UTPCPL in interacting with consumers),

appeal granted, 216 A.3d 222 (Pa. 2019); Schwarzwaelder v. Fox, 895 A.2d 614, 619

(Pa. Super. 2006) (holding the UTPCPL did not apply because the plaintiffs did not

purchase from the defendant); and DeFazio v. Gregory, 836 A.2d 935, 939 (Pa. Super.

2003) (holding the UTPCPL protects buyers not sellers)). Accordingly, Judge Covey

dissented from the majority’s decision permitting the OAG to bring a UTPCPL case on

behalf of the sellers in a transaction against the buyers. Id. at 66.

         Although Judge Covey opined her conclusion that the Section 2(3) definition of

trade and commerce did not apply to Anadarko’s conduct as a purchaser meant that all

of the OAG’s UTPCPL claims must be dismissed, including the antitrust claims, she also

found the majority’s reading of the UTPCPL as covering antitrust claims was an act of

improper judicial legislation. Id. at 66 n.5, 67. Accordingly, Judge Covey concluded that

she would hold the trial court erred in overruling Anadarko’s demurrers to Count IV. Id.

at 68.

                       III. ISSUES AND STANDARD OF REVIEW

         This Court granted Anadarko’s petition for allowance of appeal to consider the

following issues:

               (1) Are the claims by the Commonwealth, brought on behalf
                   of private landowners against natural gas extractors
                   alleging that the extractors used deceptive, misleading,
                   and unfair tactics in securing natural gas leases from
                   landowners, cognizable under the Unfair Trade Practices
                   and Consumer Protection Law?

               (2) May the Commonwealth pursue antitrust remedies under
                   the Unfair Trade Practices and Consumer Protection Law?




                                     [J-52A-2020] - 12
Commonwealth v. Chesapeake Energy Corp., 218 A.3d 1205 (Pa. 2019) (per curiam)

(rephrasing issues for clarity).

       As these issues present pure legal questions of statutory interpretation, our

standard of review is de novo, and our scope of review is plenary. MERSCORP, Inc. v.

Del. County, 207 A.3d 855, 861 (Pa. 2019). In construing a statute, a court’s duty is to

give effect to the legislature’s intent and to give effect to all of the statute’s provisions. 1

Pa.C.S. § 1921(a).     The plain language of the statute is the best indicator of the

legislature’s intent. Crown Castle NG E. LLC v. Pa. Pub. Util. Comm’n, ___ A.3d ___,

2020 WL 4152006, at *6 (Pa. July 21, 2020). To ascertain the plain meaning, we consider

the operative statutory language in context and give words and phrases their common

and approved usage. Id. Courts must give effect to a clear and unambiguous statute

and cannot disregard the statute’s plain meaning to implement its objectives. Id. “Only if

the statute is ambiguous, and not explicit, do we resort to other means of discerning

legislative intent.” Matter of Private Sale of Prop. by Millcreek Twp. Sch. Dist., 185 A.3d

282, 291 (Pa. 2018).

                    IV. LEGAL SUFFICIENCY OF UTPCPL CLAIMS

A. PARTIES’ ARGUMENTS

       Anadarko asks us to reverse the Commonwealth Court’s holding that the OAG’s

UTPCPL claims are legally cognizable. Anadarko’s Brief at 17. Anadarko emphasizes

that the legislative purpose of the UTPCPL is to protect consumers from sellers’ wrongful

conduct. Id. at 18, 20 (“The UTPCPL is designed to regulate the conduct of sellers in

order to protect buyers in consumer transactions. It was not intended to regulate the

conduct of buyers entering into private contracts with sellers.”).

       Anadarko argues the UTPCPL’s plain language confirms the legislative intent to

protect buyers. Id. at 21. First, Anadarko highlights that Section 2(3) defines “trade” and




                                      [J-52A-2020] - 13
“commerce” as the acts of “advertising, offering for sale, sale or distribution,” which are

activities of exclusively sellers. Id. at 20-21 (quoting 73 P.S. § 201-2(3)). Second, all of

the enumerated unlawful trade practices in Section 2(4) “protect buyers from sellers,

whether explicitly through references to ‘sell’ or ‘sales,’ or implicitly by describing activities

undertaken by sellers.” Id. Anadarko emphasizes that it was acting as a buyer/purchaser

in the oil and gas lease transactions that form the basis of the OAG’s UTPCPL claims, a

fact that both the OAG’s second amended complaint and the Commonwealth Court’s

opinion acknowledged. Id. at 8 (citing Second Amended Complaint, 5/3/16, at 63-64), 17,

22-23 (quoting Anadarko Petroleum, 206 A.3d at 57). Because the plain language of the

UTPCPL regulates only sellers, Anadarko claims the OAG cannot bring UTPCPL actions

against it based on its conduct as a purchaser. Id. at 24.

       Anadarko identifies two flaws in the Commonwealth Court’s interpretation of the

UTPCPL. First, Anadarko asserts that the court erred in disregarding the clear statutory

definition of “trade” and “commerce.” Id. at 25. Because the legislature supplied a

definition of those terms, Anadarko maintains a court may not disregard that definition

and instead resort to a dictionary definition. Id. Further, “[w]ords and phrases should be

presumed to bear the same meaning throughout a statutory provision absent clear intent

to the contrary, particularly where the term is repeated within a given sentence.” Id. at

26-27 (citing, among other cases, Ratzlaf v. U.S., 510 U.S. 135, 143 (1994) (“A term

appearing in several places in a statutory text is generally read the same way each time

it appears.”)). According to Anadarko, the Commonwealth Court erred in disregarding

the legislative definition of trade and commerce in Section (3).

       The second error Anadarko points out is that the Commonwealth Court

misconstrued the second part of the Section 2(3) definition of trade and commerce. Id.

at 27. Again, the second part states “‘trade’ and ‘commerce’ . . . includes any trade or




                                       [J-52A-2020] - 14
commerce directly or indirectly affecting the people of this Commonwealth.” 73 P.S.

§ 201-2(3). Anadarko posits that converting this second part into a “catch-all of sorts,

enabling ‘trade’ and ‘commerce’ to be defined in terms of common usage,” as the

Commonwealth Court did, renders the first part superfluous. Anadarko’s Brief at 27-28

(quoting Anadarko Petroleum, 206 A.3d at 57). Anadarko asserts that reading the second

part as regulating all aspects of a transaction subsumes the first clause, which limits the

definition of trade and commerce to “advertising, offering for sale, sale, or distribution,”

i.e., selling goods.   Id. at 28; 73 P.S. § 201-2(3).    Further, Anadarko explains that

Danganan confirms its construction of the trade and commerce definition because the

Danganan Court stated “[a]lthough the trade and commerce definition includes a clause

relating to conduct that ‘directly or indirectly affect[s] the people of this Commonwealth,’

that phrase does not modify or qualify the preceding terms.” Danganan, 179 A.3d at 16;

Anadarko’s Brief at 29; see also Anadarko Petroleum, 206 A.3d at 64 (Covey, J.,

concurring and dissenting) (discussing Danganan).         Thus, Anadarko maintains the

Commonwealth Court erred in employing the second part of Section 2(3) to expand the

scope of the UTPCPL to permit purchasers to bring actions against buyers/consumers.

       Anadarko argues this Court’s decision in Monumental Properties supports its

interpretation that the UTPCPL protects only buyers in commercial transactions.

Anadarko’s Brief at 30. It notes that the Monumental Properties Court held that the

UTPCPL applies to residential leases because landlords are akin to sellers and tenants

are akin to buyers of property. Id. (citing Monumental Props., 329 A.2d at 820). Anadarko

posits that the analysis of the Monumental Properties Court, analogizing tenants to

consumers, would not be necessary if the second part of Section 2(3)’s definition of “trade

or commerce” applied to all commercial transactions, as the Commonwealth Court held

in this case. Id. at 31. Further, Anadarko reads Monumental Properties as holding




                                    [J-52A-2020] - 15
residential leases are a type of consumer transaction because the landlord was selling

property, and not as applying the UTPCPL to all lessees.            Id. at 31-32. Anadarko

distinguishes Monumental Properties from this case because the landowner was the

seller of oil and gas interests, and Anadarko was the buyer of those interests. Id. at 32.

       Lastly, Anadarko argues “[t]he Legislature has not amended the UTPCPL to

expand the definition of ‘in the conduct of any trade or commerce’ to cover the nature of

private contracts at issue here, and it is not the function of the courts to do so.” Id. at 35.

Anadarko contends the Commonwealth Court subverted the limitations the legislature

chose to place on the UTPCPL as a law designed to protect consumers in commercial

transactions.7 Id. Accordingly, Anadarko asks us to reverse the Commonwealth Court’s

holding that the OAG’s UTPCPL claims were legally cognizable. Id. at 37.

       In contrast, the OAG advocates for affirmance of the Commonwealth Court’s broad

definition of “trade” and “commerce” as including Anadarko’s leasing of oil and gas

interests to extract natural gas for commercial sale. OAG Brief at 21, 27. The OAG

contends that courts must liberally construe the UTPCPL.              Id. at 27 (relying on

Monumental Props., 329 A.2d at 817 (stating the UTPCPL “is to be construed liberally to

effect its object of preventing unfair or deceptive practices.”)). Accordingly, the OAG




7 Amici curiae, The Pennsylvania Coalition for Civil Justice Reform, The Pennsylvania
Bankers Association, The National Federation of Independent Business, and The
Insurance Federation of Pennsylvania (collectively PCCJR), express concern that the
Commonwealth Court’s decision permits the OAG to apply the UTPCPL broadly to all
business-to-business transactions and contracts. PCCJR Amici Brief at 11-12.
Additionally, amici curiae, Marcellus Shale Coalition, Pennsylvania Independent Oil &
Gas Association, and American Petroleum Institute (collectively MSC), note that the
legislature has regulated the oil and gas industry outside of the UTPCPL and has not
indicated that the UTPCPL regulates oil and gas leases. MSC Amici Brief at 12-13
(referring to the Oil and Gas Lease Act, 58 P.S. §§ 33.1-35.4; and the Recording of
Surrender Documents from Oil and Gas Lease Act, 58 P.S. § 901-905).


                                      [J-52A-2020] - 16
asserts that Anadarko, which bought and sold property interests, and produced and sold

natural gas, conducted “trade and commerce” as defined by Section 2(3).

       To support its construction of Section 2(3), the OAG relies on Danganan. Id. at

28.   The OAG characterizes the Section 2(3) definition of trade and commerce as

consisting of two parts: (1) “the advertising, offering for sale, sale or distribution of any

services and any property, tangible or intangible, real, personal or mixed, and any other

article, commodity, or thing of value wherever situate;” and (2) “includes any trade or

commerce directly or indirectly affecting the people of this Commonwealth.” Id. (quoting

73 P.S. § 201-2(3)). The OAG reads Danganan as instructing that “the second part of

this definition does not modify or qualify the first part.” Id. Instead, “‘it is appended to the

end of the definition and prefaced by ‘and includes,’ thus indicating an inclusive and

broader view of trade and commerce than expressed by the antecedent language.’” Id.

at 28-29 (quoting Danganan, 179 A.3d at 16). Based on this statement, the OAG reads

Danganan as suggesting that “the second part of the definition is a catch-all provision.”

Id. at 29. The OAG implicitly argues the catch-all nature of the second part enables it to

define “trade and commerce” in terms of common usage, and it defines those terms as

“the business of buying and selling for money.” Id. (relying on May v. Sloan, 101 U.S.

231, 237 (1879); U.S. v. Besser Mfg. Co., 96 F.Supp. 304, 307 (E.D. Mich. 1951), aff’d,

343 U.S. 444 (1952)). Therefore, the OAG maintains Anadarko engaged in trade and

commerce for the purposes of the UTPCPL. Id. at 30.

       Additionally, the OAG emphasizes that UTPCPL Section 4 authorizes the OAG to

bring a public enforcement action against any “person” for violations of the UTPCPL.8 Id.

The OAG contrasts Section 4 with Sections 7 and 9.2, which provide rights for

8 The UTPCPL defines “person” as “natural persons, corporations, trusts, partnerships,
incorporated or unincorporated associations, and any other legal entities.” 73 P.S. § 201-
2(2).


                                      [J-52A-2020] - 17
buyers/consumers against sellers. Id. at 31-32. Because Section 4 is not limited to

actions against sellers, the OAG maintains the UTPCPL authorizes it to bring

enforcement actions against any person who engages in unfair and deceptive trade

practices. Id. at 32-33. Accordingly, the OAG urges us to affirm the Commonwealth

Court’s decision that its UTPCPL claims are legally cognizable. Id. at 33.

        Anadarko disputes the OAG’s position that the UTPCPL regulates all business

conduct. Anadarko’s Reply Brief at 3. Anadarko reminds that the issue is whether it

engaged in trade or commerce under Section 2(3), not whether it engaged in business

activities generally. Id. at 5. Further, Anadarko criticizes the OAG for suggesting that we

can define trade or commerce differently from the definition the legislature supplied. Id.

at 6 (citing, among others, Commonwealth v. King, 939 A.2d 877, 880 (Pa. 2007);

Allegheny County Sportsmen’s League v. Rendell, 860 A.2d 10, 20 (Pa. 2004) (stating

courts may construe terms according to common usage “[i]n the absence of a specific

statutory definition.”)). Instead, Anadarko contends we cannot discard the legislative

definition of trade or commerce as the acts of “the advertising, offering for sale, sale or

distribution . . . .” Id.

        Responding to the OAG’s reliance on Section 4, Anadarko argues that section

gives the OAG standing to bring an enforcement action against “any person” only if that

person violates Section 3, i.e., engages in “[u]nfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce.”            Id. at 7-8.

Anadarko maintains that its alleged leasing practices did not constitute trade or

commerce, so Section 4 does not provide a basis for the OAG to bring an action against

it. Id. at 8.

        Lastly, Anadarko maintains there is not a “catch-all” definition of trade or commerce

in Section 2(3). Id. at 9. Instead, Section 2(3) provides a single definition of trade or




                                     [J-52A-2020] - 18
commerce as “advertising, offering for sale, sale or distribution.” Id. at 10. Construing

the definition’s second part—“and includes any trade or commerce directly or indirectly

affecting the people of this Commonwealth”—broadly enough to encompass any

economic activity would render the first part superfluous and irrelevant. Id. Anadarko

contends that Monumental Properties supports its position because the Monumental

Properties Court recognized that the definition of trade or commerce limits the conduct

covered by the UTPCPL, even giving it a liberal construction. Id. Further, Anadarko

points out that while the Danganan Court recognized the second part of the definition was

broad, the Court did not construe the second part of the definition to nullify the first. Id.

at 11. Therefore, Anadarko asks us to reject the OAG’s position that there is a second,

broad definition of trade or commerce. Id.

B. ANALYSIS

       The UTPCPL clearly regulates the conduct of sellers, and it does not provide a

remedy for sellers to exercise against buyers. Section 3 of the UTPCPL declares unlawful

“[u]nfair methods of competition and unfair or deceptive acts or practices in the conduct

of trade or commerce[.]” 73 P.S. § 201-3. To resolve this appeal, we focus on the Section

2(3) definition of trade and commerce, which provides:

              “Trade” and “Commerce” mean the advertising, offering for
              sale, sale or distribution of any services and any property,
              tangible or intangible, real, personal or mixed, and any other
              article, commodity, or thing of value wherever situate, and
              includes any trade or commerce directly or indirectly affecting
              the people of this Commonwealth.
73 P.S. § 201-2(3). Reading Section 3 in light of this definition, the UTPCPL prohibits

unfair and deceptive practices in the conduct of “the advertising, offering for sale, sale or

distribution” of goods. Id.; 73 P.S. § 201-3. Thus, the legislature chose to define trade

and commerce as only acts of selling for purposes of the UTPCPL, even though the

ordinary meaning of those terms signifies both buying and selling goods. Accord 73 P.S.


                                     [J-52A-2020] - 19
§ 201-2(4) (defining unfair and deceptive acts as sellers’ conduct). We may not disregard

this policy choice. See Massini, 188 A.2d at 817 (“The legislature may create its own

dictionary, and its definitions may be different from ordinary usage. When it does define

the words used in a statute, the courts need not refer to the technical meaning and

deviation of those words as given in dictionaries, but must accept the statutory

definitions.”). Defining trade and commerce exclusively as acts of sellers aligns with and

effects the legislative purpose of protecting consumers by “equaliz[ing] the market

position and strength of the consumer vis-à-vis the seller[]” and deterring sellers from

using unfair, deceptive, and fraudulent practices. Monumental Props., 329 A.2d at 820.

       The Commonwealth Court erred in discarding the specialized legislative definition

of trade and commerce and substituting the dictionary definitions of those terms. To do

so, the Commonwealth Court held that the second part of the Section 2(3) trade and

commerce definition—“and includes any trade or commerce directly or indirectly affecting

the people of this Commonwealth”—is a “catch-all of sorts, enabling ‘‘trade’ and

‘commerce’’ to be defined in terms of common usage and not just . . . through the

narrower, more specific language of the first clause.” Anadarko Petroleum, 206 A.3d at

57. This was flawed for several reasons.

       First, the Commonwealth Court failed to recognize that the first part of Section 2(3)

contains the definitions of trade and commerce. When the phrase “trade or commerce”

appears in the second part of Section 2(3), it carries the specialized meaning of “the

advertising, offering for sale, sale or distribution . . .” contained in the first part. 73 P.S.

§ 201-2(3); see also Ratzlaf, 510 U.S. at 143 (“[a] term appearing in several places in a

statutory text is generally read the same way each time it appears.”). Because the

legislature first defined trade and commerce and then used the terms again, the




                                      [J-52A-2020] - 20
Commonwealth Court could not disregard the legislature’s definition in favor of a

dictionary definition.

       Second, defining trade and commerce to include both buying and selling renders

superfluous the first part of the definition, which defines trade and commerce as only

selling. This violates the statutory construction principle that “[w]e are not permitted to

ignore the language of a statute, nor may we deem any language to be superfluous.”

Commonwealth v. McCoy, 962 A.2d 1160, 1168 (Pa. 2009). In fact, resorting to a

dictionary or ordinary usage for the definition of trade and commerce ignores and renders

superfluous the very legislative act of providing a definition for those terms. We presume

the legislature was aware of the ordinary meanings of trade and commerce and chose to

define those terms more precisely for purposes of the UTPCPL. If the legislature intended

for trade and commerce to be defined using a dictionary or their ordinary meaning, it

would not have specially defined them in Section 2(3). See Commonwealth v. Hart, 28

A.3d 898, 909 (Pa. 2011) (using dictionary to ascertain the common and approved usage

of a term the legislature did not define); Centolanza v. Lehigh Valley Dairies, Inc., 658

A.2d 336, 340 (Pa. 1995) (“Absent a definition in the statute, statutes are presumed to

employ words in their popular and plain everyday sense, and the popular meaning of such

words must prevail.”).

       Third, the Commonwealth Court misapplied Monumental Properties to hold that

the UTPCPL regulates both the buyer and seller in a lease transaction. See Anadarko

Petroleum, 206 A.3d at 58 n.12 (finding the oil and gas lease constituted “sales” as used

in Section 2(3)). This was an unsupported expansion of Monumental Properties. The

Monumental Properties Court held that “the leasing of residences falls within the ambit of

the Consumer Protection Law.” Monumental Props., 329 A.2d at 820 (“the contemporary

leasing of residences envisions are person (landlord) exchanging for periodic payments




                                    [J-52A-2020] - 21
of money (rent) a bundle of goods and services, rights and obligations.”). It, however, did

not hold that the UTPCPL regulates the conduct of both landlord and tenant. Instead, it

explained “[t]he Legislature directed that consumers were to be safeguarded by the

[UTPCPL,]” and “tenants are in every meaningful sense consumers.” Id. at 826. Applying

Monumental Properties to this case, assuming commercial oil and gas leases are subject

to the UTPCPL,9 the UTPCPL provides protection to the consumer/purchaser, which is

Anadarko in this case, from unfair and deceptive practices of the sellers, which are

landowners in this case. Accordingly, Monumental Properties does not support the

Commonwealth Court’s conclusion that Anadarko, as a lessee, was subject to the

UTPCPL.

       Fourth, the Commonwealth Court’s interpretation was premised on its misreading

of Danganan. In Danganan, this Court granted the Third Circuit’s request for certification

of the state law question of whether a non-Pennsylvania resident could bring a UTPCPL

claim against a Pennsylvania business arising out of transactions that occurred outside

of Pennsylvania. Danganan, 179 A.3d at 11-12. The class action lawsuit in Danganan

involved UTPCPL claims of out-of-state consumers who contracted with a Pennsylvania-

headquartered business for home security services at their out-of-state homes. Id. at 10.

In deciding those UTPCPL claims were legally cognizable, the Danganan Court observed

that the UTPCPL Section 2 definitions of “person,” “trade,” and “commerce” “evidence no

geographic limitation or residency requirement relative to the Law’s application.” Id. at

16. Regarding the second part of the Section 2(3) definition of trade and commerce, this

Court observed:


9 Because our conclusion that Anadarko was not in the position of a seller for purposes
of the UTPCPL resolves this case, we do not address the broader issue of whether the
UTPCPL applies to commercial business transactions. See supra n.7 and accompanying
text.


                                    [J-52A-2020] - 22
               Although the trade and commerce definition includes a clause
               relating to conduct that ‘directly or indirectly affect[s] the
               people of this Commonwealth,’ that phrase does not modify
               or qualify the preceding terms. 73 P.S. § 201-2(3). Instead,
               it is appended to the end of the definition and prefaced by ‘and
               includes,’ thus indicating an inclusive and broader view of
               trade and commerce than expressed by the antecedent
               language.
Id.   Based on this construction, the liberal interpretation of the UTPCPL, and a

Washington Supreme Court case, we held that a non-Pennsylvania resident may bring a

UTPCPL claim against a Pennsylvania business based on an out-of-state transaction. Id.

at 16-17 (relying on Thornell v. Seattle Serv. Bureau, Inc., 363 P.3d 587, 591 (Wash.

2015) (suggesting unfair and deceptive business practices against nonresidents directly

and indirectly affect the state economy)).

       Contrary to the Commonwealth Court’s reading, the Danganan Court did not

conclude that the second part of Section 2(3) altered the first part’s definition of trade and

commerce. Id. at 16. Nor did this Court conclude that the second part of Section 2(3)

operated as a “catch-all” to expand the meaning of trade and commerce beyond what the

legislature specified in the first part. Instead, the Danganan Court said it was “inclusive,”

i.e., included the first part, and “broader” in that it applied to conduct “directly or indirectly

affecting the people of this Commonwealth.” Id. Based on Danganan’s statement that

the second part of Section 2(3) “does not modify or qualify the preceding terms,” we

conclude the Commonwealth Court erred in using the second part of Section 2(3) to

redefine trade and commerce by expanding it to include buying as well as selling.

       Applying the plain language of the Section 2(3) definition of trade and commerce

to this case, we conclude the OAG’s UTPCPL claims against Anadarko are not legally

cognizable. In the oil and gas lease transactions at issue, Anadarko was in the position

of a buyer, purchasing rights to the landowners’ mineral estates. In turn, the landowners

were in the position of a seller, conveying their rights in exchange for signing bonuses,



                                       [J-52A-2020] - 23
royalty payments, and other considerations.         While the OAG’s second amended

complaint alleged Anadarko engaged in unfair and deceptive conduct in these

transactions, Anadarko was not conducting “trade or commerce” for the purposes of the

UTPCPL because it was not engaged in “the advertising, offering for sale, sale or

distribution” of anything; instead, it was purchasing oil and gas interests from landowners.

Both the Commonwealth Court and the OAG recognized that Anadarko was in the

position of a buyer/consumer in the oil and gas lease transactions. See Anadarko

Petroleum, 206 A.3d at 58 (“Appellants have, by virtue of leasing subsurface mineral

rights, purchased time-limited rights to whatever natural gas is situated underneath the

private landowners' properties.”); Second Amended Complaint, 5/3/16, at ¶¶ 71 (averring

oil and gas exploration and production companies acquired oil and gas rights); 79 (stating

landowners conveyed mineral estates); 271 (averring Anadarko obtained oil and gas

leases from landowners).10 Section 3 of the UTPCPL simply does not regulate buyers’

conduct in commercial transactions. 73 P.S. § 201-3.

10 The dissent agrees that in the leasing transaction, “the landowner conveyed a fee
simple determinable in the mineral estate for a term of years to Anadarko in exchange for
a combination of royalty and bonus payments.” Dissenting Op. at 5-6. Despite this, the
dissent engages in a creative attempt to shoehorn this transaction into the UTPCPL by
asserting Anadarko was actually offering its oil and gas production services to the
landowner. Id. at 6. In support, the dissent points to a single lease the OAG provided as
an example of a subset of leases that were silent on the issue of costs being deducted
from royalty payments. Id. at 7; see also Second Amended Complaint, 5/3/16, at ¶ 83
n.13. The dissent claims that lease required Anadarko to commence drilling and to pay
royalties to the landowner when the wells are not producing. Dissenting Op. at 7-8 (citing
Second Amended Complaint, 5/3/16, at Ex. Q). However, the dissent’s parenthetical
explanation of the lease terms acknowledges that Anadarko was not required to
commence drilling during the lease’s primary term. Id. Further, the terms of the lease
confirm that it did not require Anadarko to take any actions to conduct oil and gas
production operations on the property. Second Amended Complaint, 5/3/16, at Ex. Q.
Specifically, the lease provided “[u]nless sooner terminated or longer kept in force under
other provisions hereof, this lease shall remain in force for a term of seven (7) years from
the date hereof, hereinafter called ‘primary term[;’] and as long thereafter as operations,
as hereinafter defined, are conducted upon said land with no cessation for more than



                                    [J-52A-2020] - 24
       Because the OAG’s claims are not cognizable under Section 3, we are not

persuaded by the OAG’s contention that it can nonetheless bring enforcement actions

against any person pursuant to UTPCPL Section 4. Section 4 plainly provides that the

OAG has standing to bring an action only if that person “is using or is about to use any

method, act or practice declared by section 3 of this act to be unlawful[.]” 73 P.S. § 201-

4. Thus, Section 4 does not alter the Section 3 UTPCPL cause of action, or create an

independent cause of action, when the Commonwealth brings the action. Because we

have concluded that the OAG’s averments in the second amended complaint do not plead

a violation of Section 3, the OAG cannot bring a claim under Section 4. Accordingly, the

OAG’s UTPCPL claims against Anadarko are legally insufficient.

             V. LEGAL SUFFICIENCY OF UTPCPL ANTITRUST CLAIMS

       The second issue we accepted for review, whether antitrust remedies are

cognizable under the UTPCPL, is contingent on a finding that the OAG can bring claims

against Anadarko under the UTPCPL. Because we have concluded that the OAG cannot

bring UTPCPL claims against Anadarko based on its allegedly unfair and deceptive

conduct as a purchaser of mineral estates, the OAG’s antitrust claims in Count IV are

also legally insufficient. Accord Anadarko Petroleum, 206 A.3d at 66 n.5 (Covey, J.,

ninety (90) consecutive days.” Id. at ¶ 2. Further, that lease entitled the landowner to a
“spud fee” of $25,000.00 if Anadarko commenced drilling, but provided that “[i]n the event
a drilling rig does not commence drilling on said lands within the term of the lease as
specified in paragraph three (3), the lease shall expire and no spud fee shall be tendered
nor due.” Id. at ¶ 12. Similarly, the lease provided that Anadarko would pay the
landowner $35.00 per acre if a well was not drilled on the property but the land was utilized
in a unit containing a drill site, but stated “[i]n the event a drilling rig does not commence
drilling on said unitized lands within the terms of the lease as specified in paragraph three
(3), lease shall expire and no unitized drilling fee shall be tendered nor due.” Id. at ¶ 13.
Additionally, Anadarko incurred the obligation to pay royalties to the landowner when the
wells were not producing, but no lease term required Anadarko to drill any wells on the
property. Id. at ¶ 4; see also id. at ¶ 12 (providing the lease can expire without drilling).
Accordingly, that lease does not support the dissent’s position that Anadarko was offering
its oil and gas production services to landowners because the lease did not require
Anadarko to conduct any oil and gas operations.

                                     [J-52A-2020] - 25
concurring and dissenting) (opining Count IV “must also be dismissed since [Anadarko’s]

conduct, as purchasers, does not fall within the UTPCPL’s definition of ‘trade’ and

‘commerce.’”). Thus, the second question is now moot. See Danganan, 179 A.3d at 17

(finding that the resolution of the first question mooted the second question certified for

review); In re Gross, 382 A.2d 116, 119 (Pa. 1978) (“It is well established in this

jurisdiction that this Court will not decide moot questions.”).

                                    VI. CONCLUSION

       For these reasons, we conclude the OAG may not bring claims under the UTPCPL

on behalf of private landowners against Anadarko for its alleged unfair and deceptive

practices in acquiring natural gas leases from the landowners. We further find that our

resolution of the first issue renders the second issue moot. Accordingly, we affirm in part

and reverse in part the Commonwealth Court’s decision. We affirm the portion of the

Commonwealth Court’s decision that reversed the trial court order overruling Anadarko’s

preliminary objections to Count III of the OAG’s second amended complaint, and we

otherwise reverse the order of the Commonwealth Court.

       Case remanded. Jurisdiction relinquished.

Chief Justice Saylor and Justices Baer, Todd, Donohue and Wecht join the opinion.

Justice Dougherty files a dissenting opinion.




                                     [J-52A-2020] - 26